Citation Nr: 0312066	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for 
anxiety/depression.  The veteran subsequently perfected this 
appeal.

In January 1997, the Board recharacterized the issue on 
appeal as whether new and material evidence had been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder, and remanded the case for 
additional development.

In June 2002, the Board determined that new and material 
evidence had been submitted and reopened the veteran's claim 
of entitlement to service connection for a psychiatric 
disability.  Before proceeding to a decision on the merits, 
it was the Board's opinion that further development was 
necessary.  Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the 
Board attempted additional development of the veteran's 
claim. 

Since the Board's development request, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the claimant not less than 30 days to respond to the 
notice), because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

The VA Office of General Counsel recently issued an opinion 
regarding the impact of the Disabled American Veterans case.  
The opinion held that this decision does not prohibit the 
Board from developing evidence in a case on appeal before the 
Board, provided that the Board does not adjudicate the claim 
based on any new evidence it obtains unless the claimant 
waives initial consideration of such evidence by first-tier 
adjudicators in the Veterans Benefits Administration (VBA).  
VAOPGCPREC 1-2003 (May 21, 2003).  

In this case, the Board attempted to undertake additional 
development of the veteran's claim, requesting a VA 
psychiatric examination to determine the nature and likely 
etiology of any currently diagnosed psychiatric disability.  
The veteran was scheduled for a VA examination; however, 
notice of the examination was returned to sender as 
"unclaimed" and the veteran failed to report for the 
scheduled examination.  By letter dated in January 2003, the 
veteran was notified of his failure to report for the 
scheduled examination.  See 38 C.F.R. § 20.903 (2002).

The Board acknowledges that it clearly cannot consider new 
evidence without a waiver of RO jurisdiction.  Such a waiver 
is not of record in this case.  Notwithstanding, although the 
Board attempted additional development, the veteran did not 
report for his VA examination and therefore, the Board has 
not obtained any new evidence.  As such, the Board concludes 
it is not necessary to remand this case to the RO and the 
Board will consider this case on its merits.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and to assist and has 
obtained all evidence necessary for an equitable disposition 
of the veteran's appeal.

2.  The veteran has been diagnosed with anxiety/depression.  
The record does not contain competent medical evidence 
relating the veteran's currently diagnosed psychiatric 
disability to his period of active service or events therein.  

3.  The evidence does not establish that a psychosis 
manifested itself within one year of the veteran's discharge 
from active military service.




CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated 
during active service, and a psychosis did not manifest 
itself to a compensable degree within one year after the date 
of separation from service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The veteran was notified of the laws and regulations 
pertaining to service connection in the November 1995 
statement of the case (SOC) and the November 2001 
supplemental statement of the case (SSOC).  These documents 
also advised the veteran of the evidence of record and of the 
reasons and bases for denial.  In November 2001, the veteran 
was notified of his rights in the VA claims process.  He was 
advised what the evidence must show to establish entitlement 
to service-connected benefits and was given the opportunity 
to submit additional medical evidence.  The letter informed 
the veteran that he could submit the enclosed authorizations 
and VA would attempt to obtain identified evidence.  A 
handwritten notation indicates that the November 2001 SSOC 
and the duty to assist letter were sent to the veteran's new 
address in January 2002.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  VA has 
obtained the veteran's service medical records, including 
records from the Darnell Army Hospital in Ft. Hood.  The 
claims file also contains various VA outpatient records.  The 
veteran has not identified additional records that need to be 
obtained.  

The Board acknowledges that the veteran has not undergone a 
VA psychiatric examination in connection with his current 
claim.  A letter dated in October 2002 advised the veteran 
that the Board had requested a medical examination and that 
the VA medical center (VAMC) in San Juan would notify him 
when and where to report.  He was further advised that if he 
failed to report for his examination, his appeal may be 
denied.  See 38 C.F.R. § 3.655 (2002).  

As discussed, a psychiatric examination was scheduled but the 
veteran failed to report.  Evidence of record indicates that 
the letter notifying the veteran was sent certified mail to 
the address of record but returned to sender as 
"unclaimed."  The veteran did not report for his 
examination and therefore, the Board will decide his case 
based on the evidence of record.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Service incurrence will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after separation from active service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

Service medical records establish that no psychiatric 
abnormalities were noted on examination for enlistment in 
August 1976.  The veteran denied trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort.  Records 
from Darnell Army Hospital indicate that on June 14, 1978, 
the veteran presented with severely depressed mood, and 
suicidal and homicidal ideation.  He reported visual and 
auditory hallucinations for 8 months.  The veteran was 
referred for psychiatric admission by his platoon leader who 
noticed a gradual, progressive deterioration in performance.  
Marital and family problems were also noted.  The veteran was 
discharged on June 15, 1978 with the following diagnosis:

Situational stress, acute.  Stress - 
minimal, routine military duty.  
Predisposition - undetermined.  
Impairment - none.  

On examination for discharge in December 1978, the veteran 
reported frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  Clinical evaluation was reported 
as normal and no psychiatric abnormalities were noted.

An August 1979 VA Medical Certificate and History indicates 
the veteran was seen with complaints of anxiety, nervousness 
and irritability since service.  Diagnosis appears to be 
anxiety and depressive reaction.  

The veteran underwent a VA psychiatric examination in June 
1981.  He reported that he dreams of mortar noises, and that 
he is restless and nervous.  On mental status examination, 
the veteran was well dressed and clean.  Thought flow was 
logical, coherent and relevant.  There were no ideas of 
reference, delusions or hallucinations and memory was 
preserved at all levels.  Insight and judgment were fair and 
affect was adequate and appropriate.  Diagnosis was 
antisocial personality disorder.  No mental impairment was 
found.  

A February 1992 VA outpatient record indicates that the 
veteran requested a psychiatric interview due to various 
complaints, including nervousness and irritability.  
Diagnosis was rule out residual schizophrenia and rule out 
depressive disorder, not otherwise specified.  A March 1994 
VA outpatient record indicates the veteran was seen for 
complaints of being desperate and anxious with "bad ideas in 
his head."  Assessment was anxiety/depression.  

A review of the evidence establishes a currently diagnosed 
psychiatric disability and also indicates that the veteran 
underwent psychiatric evaluation during service.  In order to 
establish service connection, however, the veteran's current 
disability must be related to his active service.  A chronic 
psychiatric disability was not identified in service.  The 
claims file does not contain competent medical evidence 
relating the veteran's currently diagnosed psychiatric 
disability to his period of active service and therefore, 
service connection on a direct basis must be denied.

The veteran is also not entitled to service connection on a 
presumptive basis because there is no evidence that a 
psychosis manifested itself to a compensable degree within 
one year after discharge from active service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  The Board acknowledges that 
the veteran sought mental health treatment approximately 7 
months after discharge.  However, at this time the veteran 
was diagnosed with anxiety/depressive reaction, as opposed to 
a psychosis.

As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

